DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2021 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/227, 099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitations “a controllable light-blocking element…a first portion of the environmental light” as claimed invention to “a light-limiting element…receiving environmental light via the light-limiting element” renders claims 2-21 as broadened and obvious variants of claims 1-18 of copending Application No. 17/227, 099 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,002,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitations “a controllable light-blocking element…a first portion of the environmental light” as claimed invention to “a light-blocking element…configurable to block incident light from an environment of the user” renders claims 2-21 as broadened and obvious variants of claims 1-20 of U.S. Patent No. 11,002,961.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,091,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitations “a controllable light-blocking element…a first portion of the environmental light” as claimed invention to “a light control element…incoming scene light is greater than the percentage of escaping light that is not blocked” renders claims 2-21 as broadened and obvious variants of claims 1-36 of U.S. Patent No. 9,091,851.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,001,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitations “a controllable light-blocking element…a first portion of the environmental light” as claimed invention to “a controllable light blocking element to block incident light from the environment incident on the same optical axis as the image light” renders claims 2-21 as broadened and obvious variants of claims 1-14 of U.S. Patent No. 10,001,644.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,890,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitations “a controllable light-blocking element…a first portion of the environmental light” as claimed invention to “a light-blocking element aligned…to block incident light from an environment of the user” renders claims 2-21 as broadened and obvious variants of claims 1-15 of U.S. Patent No. 10,890,760.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garoutte et al. (US 2006/0098293; already of record) in view of Border et al. (US 2012/0119978; already of record).
Regarding claims 2, 9 and 16, Garoutte discloses, a wearable head device and method (Fig. 5) comprising:
an image source (14);
a combiner element (20), the combiner element configured to:
receive image light from the image source (12),
receive environmental light (22) from an environment of the wearable head device, and concurrently present, to an eye of a user of the wearable head device, the image light and the environmental light (Para. 0020 and 0040-0041).

Garoutte does not disclose a controllable light-blocking element in communication with one or more processors, the controllable light-blocking component configured to selectively block a first portion of the environmental light; wherein the one or more processors are configured to perform a method comprising: identifying a first portion of the image light; in response to a determination that the first portion of the environmental light corresponds to the first portion of the image light, blocking, via the controllable light-blocking element, the first portion of the environmental light.
Border teaches, from the same field of endeavor that in a wearable head device and method (Figs. 4-5) that it would have been desirable to make a controllable light-blocking element (480, 580) in communication with one or more processors, the controllable light-blocking component configured to selectively block a first portion of the environmental light; wherein the one or more processors are configured to perform a method comprising: identifying a first portion of the image light (Para. 0033-035 and 0041-0042); in response to a determination that the first portion of the environmental light corresponds to the first portion of the image light, blocking, via the controllable light-blocking element, the first portion of the environmental light (Para. 0033-035 and 0041-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a controllable light-blocking element in communication with one or more processors, the controllable light-blocking component configured to selectively block a first portion of the environmental light; wherein the one or more processors are configured to perform a method comprising: identifying a first portion of the image light; in response to a determination that the first portion of the environmental light corresponds to the first portion of the image light, blocking, via the controllable light-blocking element, the first portion of the environmental light as taught by the wearable head device and method of Border in the wearable head device and method of Garoutte since Border teaches it is known to include these features in a wearable head device and method for the purpose of providing a wearable head device and method with high contrast and reduced eyeglow.
Regarding claims 3, 10 and 17, Garoutte in view of Border discloses and teaches, from the same of endeavor that in a wearable head device and method (Figs. 4-5) that it would have been desirable to make the method further comprises: in response to a determination that the first portion of the environmental light does not correspond to the first portion of the image light, forgoing blocking, via the controllable light-blocking element, the first portion of the environmental light (Para. 0033-0035 and 0041-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wearable head device and method of Border in the wearable head device and method of Garoutte since Border teaches it is known to include these features in a wearable head device and method for the purpose of providing a wearable head device and method with high contrast and reduced eyeglow.
Regarding claims 4, 11 and 18, Garoutte in view of Border discloses and teaches, from the same of endeavor that in a wearable head device and method (Figs. 4-5) that it would have been desirable to make identifying the first portion of the image light comprises identifying a low-contrast portion of the image light (Para. 0005 and 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wearable head device and method of Border in the wearable head device and method of Garoutte since Border teaches it is known to include these features in a wearable head device and method for the purpose of providing a wearable head device and method with high contrast and reduced eyeglow.
Regarding claims 5, 12 and 19, Garoutte in view of Border discloses and teaches, from the same of endeavor that in a wearable head device and method (Figs. 4-5) that it would have been desirable to make identifying the first portion of the image light comprises identifying a portion of the image light corresponding to an overlay element (Para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wearable head device and method of Border in the wearable head device and method of Garoutte since Border teaches it is known to include these features in a wearable head device and method for the purpose of providing a wearable head device and method with high contrast and reduced eyeglow.
Regarding claims 6 and 13, Garoutte in view of Border discloses and teaches, from the same of endeavor that in a wearable head device and method (Figs. 4-5) that it would have been desirable to make the combiner element and the controllable light-blocking element are oriented along a common axis (see Figs. 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wearable head device and method of Border in the wearable head device and method of Garoutte since Border teaches it is known to include these features in a wearable head device and method for the purpose of providing a wearable head device and method with high contrast and reduced eyeglow.
Regarding claims 7, 14 and 20, Garoutte in view of Border discloses and teaches, from the same of endeavor that in a wearable head device and method (Figs. 4-5) that it would have been desirable to make the controllable light-blocking element comprises one or more of an electrochromic element, a polymer stabilized liquid crystal, and a ferroelectric liquid crystal (Para. 0008, 0044 and see 480, 580).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the wearable head device and method of Border in the wearable head device and method of Garoutte since Border teaches it is known to include these features in a wearable head device and method for the purpose of providing a wearable head device and method with high contrast and reduced eyeglow.

Claims 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garoutte et al. (US 2006/0098293; already of record) in view of Border et al. (US 2012/0119978; already of record) as applied to claims 2, 9 and 16 above, and further in view of Luttman et al. (US 2015/0260992).
Garoutte in view of Border remains as applied to claims 2, 9 and 16 above.
Garoutte in view of Border does not disclose a second controllable light-blocking element in communication with the one or more processors, wherein: the second controllable light-blocking element is configured to selectively block a second portion of the environmental light, and the method further comprises: concurrently with blocking, via the controllable light-blocking element, the first portion of the environmental light, forgoing blocking, via the second controllable light-blocking element, the second portion of the environmental light.
Luttman teaches, from the same field endeavor that in a wearable head device and method (Figs. 1-3) a second controllable light-blocking element in communication with the one or more processors, wherein: the second controllable light-blocking element (135, 300) is configured to selectively block a second portion of the environmental light (Para. 0023), and the method further comprises: concurrently with blocking, via the controllable light-blocking element, the first portion of the environmental light (Para. 0023), forgoing blocking, via the second controllable light-blocking element, the second portion of the environmental light (Para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second controllable light-blocking element in communication with the one or more processors, wherein: the second controllable light-blocking element is configured to selectively block a second portion of the environmental light, and the method further comprises: concurrently with blocking, via the controllable light-blocking element, the first portion of the environmental light, forgoing blocking, via the second controllable light-blocking element, the second portion of the environmental light as taught by the wearable head device and method of Luttman in the combination of Garoutte in view of Border since Luttman teaches it is known to include these features in a wearable head device and method for the purpose of providing a wearable head device and method with enhanced efficiency and field of view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/10/2022